260 F.2d 663
HARTFORD FIRE INSURANCE COMPANY, Appellant,v.Don WILSON and Florence Wilson, Appellees.
No. 13431.
United States Court of Appeals Sixth Circuit.
Oct. 25, 1958.

Schmidt, Smith, Howlett & Halliday, Grand Rapids, Mich., for appellant.
Heilman & Purcell, Saginaw, Mich., for appellees.
Before SIMONS and MARTIN, Circuit Judges, and JONES, District Judge.
PER CURIAM.


1
This cause came on to be heard on the oral arguments and printed briefs of the attorneys for the respective parties and upon the record in the cause;


2
And it appearing that the verdict of the jury, upon which judgment in favor of the plaintiffs for $2,876.53 was entered, was supported by substantial evidence to the effect that the property damage to the plaintiffs' property resulted from windstorm within the protection of the policy;


3
And it appearing further that no reversible error inheres in the rulings upon the evidence, in the charge of the court, or in the conduct of the proceedings;


4
The judgment of the district court is affirmed.